DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s amendments filed on 09/09/2021, examiner initiated interview conducted on 11/02/2021 and examiner’s amendments proposed on 11/02/2021.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 5, 9-10 are amended. No claim is added. Claim 4 is cancelled and claims 6-8 were cancelled previously. Claim 1-3, 5 and 9-10 are pending.

EXAMINER’S AMENDMENTS
AN EXAMINER’S AMENDMENT TO THE RECORD APPEARS BELOW. SHOULD THE CHANGES AND/OR ADDITIONS BE UNACCEPTABLE TO APPLICANT, AN AMENDMENT MAY BE FILED AS PROVIDED BY 37 CFR 1.312. TO ENSURE CONSIDERATION OF SUCH AN AMENDMENT, IT MUST BE SUBMITTED NO LATER THAN THE PAYMENT OF THE ISSUE FEE. AUTHORIZATION FOR THIS EXAMINER’S AMENDMENT WAS GIVEN IN A TELEPHONE INTERVIEW AND VIA EMAIL WITH THE APPLICANT’S REPRESENTATIVE, ATTORNEY NICK MATINGLY, REG# 62484. PLEASE ENTER THE FOLLOWING CLAIM AMENDMENTS: PLEASE REPLACE CLAIMS 1, 5, 9-10 WITH THE FOLLOWING:

1. (Currently amended) A computer system, comprising: 
	a first controller having a first central processing unit (CPU), a first main storage unit and a first relay having a first interface unit;

a processing unit of the first controller having a hardware logic configured to execute prescribed processing and 
a plurality of devices  coupled to the processing unit via a bus, 
wherein the hardware logic of the processing unit is configured to:
	attempt to access each of the plurality of devices, 
upon determining access to a device, among the plurality of devices, has timed out, determine whether the device or the bus
wherein the first CPU and the second CPU are each configured to detect whether the communication path has been disconnected and upon determining the communication path has been disconnected, at least the second CPU blocks the first controller.

5. (Currently amended) The computer system according to claim 1, 
	wherein the first CPU is coupled to the bus, 
wherein the hardware logic is configured to:


9. (Currently amended) The computer system according to claim 1, 
wherein the device includes at least one of a device reset terminal for inputting a device reset signal for resetting the device and an interface reset terminal for inputting an interface reset signal for resetting the  
wherein the hardware logic is configured to:
	upon determining there is an abnormality in an access to the device, transmit the device reset signal to the device reset terminal of the device or transmit the interface reset signal to the interface reset terminal of the device, to reset the  

10. (Currently amended) A device management method by a computer system including a first controller having a first central processing unit (CPU), a first main storage unit and a first relay having a first interface unit; a second controller having a second CPU, a second main storage unit and a second relay which is coupled to the first relay of the first controller via a communication path; a processing unit of the first controller having a hardware logic that executes prescribed processing and a plurality of devices coupled to the processing unit via a bus, the device management method comprising:
	attempting, by the hardware logic of the processing unit, to access each of the plurality of devices; 
upon determining access to a device, among the plurality of devices, has timed out, determine whether the device or the bus 
wherein the first CPU and the second CPU are each configured to detect whether the communication path has been disconnected and upon determining the communication path has been disconnected, at least the second CPU blocks the first controller. 


ALLOWABLE SUBJECT MATTER
Claims 1-3, 5, 9-10 are allowed in light of applicant’s amendments, examiner’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “upon determining access to a device, among the plurality of devices, has timed out, determine whether the device or the bus may cause a deadlock in the first controller, attempt to access the second main storage unit of the second controller and upon determining access to the second main storage unit is unresponsive, and 2Appl. No. 16/568,590WL-12317 Amendment dated September 9, 2021 Reply to Office Action of June 29, 2021output a signal to reset the first interface unit of the first relay to disconnect the communication path coupling the first controller to the second controller”. Although Matsui et al (US20160077799) teaches upon determining access to a device, among the plurality of devices, has timed out, determine whether the device or the bus may cause a deadlock in the first controller and reset the first interface unit of the first relay and Cannata et al. (US20150370665) teaches attempting to access the second node when first node is determined non-responding, none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Dependent claims 2, 3, 5, 9-10 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                               /TAGHI T ARANI/                       Supervisory Patent Examiner, Art Unit 2438